Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0001479
                                                         08-APR-2015
                                                         08:12 AM



                            SCWC-13-0001479

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                             LIONEL LETOTO,
                    Petitioner/Petitioner-Appellant,

                                  vs.

                           STATE OF HAWAI#I,
                    Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (CAAP-13-0001479; S.P.P. NO. 12-1-0051; FC-CR. NO. 06-1-0017)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on February 24, 2015, is hereby rejected.

           DATED:    Honolulu, Hawai#i, April 8, 2015.

Lionel Letoto                       /s/ Mark E. Recktenwald
petitioner/petitioner-
appellant pro se                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson